Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Hooker Furniture Corporation: We consent to the incorporation by reference in the registration statement (No.333-128942) on Form S-8 of Hooker Furniture Corporation and subsidiaries of our reports dated April 13, 2011, with respect to the consolidated balance sheets of Hooker Furniture Corporation as of January30, 2011 and January 31, 2010, and the related consolidated statements of operations, cash flows, and shareholders’ equity and comprehensive income for each of the years in the three-year period ended January30, 2011, and the effectiveness of internal control over financial reporting as of January30, 2011, which reports appear in the January30, 2011 annual report on Form 10-K of Hooker Furniture Corporation. Charlotte, North Carolina April 13, 2011
